DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-4, 6-10, 12-15, 17, 18 and 20-22 are pending in the present application.  The instant claims are allowed as indicated below.

Double Patenting
The rejection of claims 5 and 16 under 35 USC 101 as claiming the same invention as claims 1 and 9 of prior US Patent No. 10,774,044 is made moot by the cancellation of the instant claims.

The rejection of claims 5 and 16 on the ground of nonstatutory double patenting over claims of US Patent No. 10,774,044 is made moot by the cancellation of the instant claims.

The rejection of claims 1-4, 6-10, 12-15, 17, 18 and 20-22 on the ground of nonstatutory double patenting over claims of US Patent No. 10,774,044 is withdrawn.
The filing of a terminal disclaimer on April 20, 2022 is noted.

Claim Rejections - 35 USC § 112
The rejection of claim 17 under 35 USC 112, second paragraph is withdrawn.

Allowable Subject Matter
Claims 1-4, 6-10, 12-15, 17, 18 and 20-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
As noted in the parent application, 15/613,520 (now US Patent No. 10,774,044), the claims are allowed based on the fact that the prior art fails to disclose or suggest the collection of the reaction product in the Leidenfrost-levitated droplet without evaporating the droplet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628